Citation Nr: 1540594	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for depressive disorder, including as secondary to service-connected basal cell carcinoma, face and neck, status post multiple surgeries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953 and from September 1955 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, jurisdiction later being transferred to the RO located in Albuquerque, New Mexico. 

A hearing before the Board was scheduled for June 2014.  The Veteran failed to appear for this hearing and has not provided a good cause explanation for missing the hearing.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R.
§ 20.704(e) (2015).

In October 2014 and June 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A psychiatric disorder, to include depression, was not manifest in service and is not attributable to service.

2.  A psychiatric disorder, to include depression, is not caused or aggravated by a service-connected disease or injury.




CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA provided the required notice in a letter sent to the Veteran in January 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the criteria for establishing service connection on a secondary basis.  This letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, and the Veteran's lay statements.

The Board finds that there was substantial compliance with the October 2014 and June 2015 Board remand directives.  In compliance with those remands, VA obtained an additional opinion dated August 2015.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and provided responsive opinions to the directives from the June 2015 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the August 2015 opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as provided in §3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Effective March 19, 2015, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis."  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  The amendment replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, 4.130 (2015).

The amended regulations apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of this final rule to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  This appeal was certified to the Board in May 2014.  Thus, the previous version of the regulations, which reference the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), are applicable in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  

Analysis

The Veteran seeks to establish entitlement to service connection for depressive disorder, to include as secondary to his service-connected basal cell carcinoma, face and neck, status post multiple surgeries.  

No psychiatric treatment in service is noted and the Veteran had normal separation examinations in January 1953 and September 1967.  Service records show the Veteran denied having had any depression, excessive worry, or nervous trouble of any sort on a Report of Medical History completed in connection with his September 1967 separation examination.

The Veteran was afforded a VA examination in January 2012.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran met the criteria for a diagnosis of depression, not otherwise specified (NOS).  The Veteran has subsequently been examined in April 2013 and March 2015.  Those VA examinations yielded findings that the Veteran did not meet the criteria under DSM-5 for a diagnosis of a chronic psychiatric illness.  However, in an August 2015 addendum opinion, the March 2015 VA examiner confirmed that the January 2012 diagnosis of depression, NOS, was rendered consistent with the DSM-IV criteria applicable at that examination.  

Given the above, the Board finds that there is evidence of disability during the appellate period.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323   (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In January 2012, the VA examiner opined that the Veteran's depression was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's reported depression did not meet the criteria in severity or duration for a major depressive episode, and his symptoms did not appear, at least at the time of the evaluation, to be related to his facial cancers.  The examiner noted that the Veteran's wife reported noticing a change in his mood following his strokes in 2008, and opined that the symptoms may be a reflection of a change in his cognitive status after sustaining two strokes in 2008.  The examiner recognized that documents suggest that the Veteran was experiencing depression from his facial surgeries as a result of his appearance, but that at the examination the Veteran did not endorse that and his wife stated that the Veteran does not appear self-conscious in public following his procedures.  Of note, the Veteran told the examiner that his mood pattern dates back to the 1960s but that he never felt as though it was severe enough to warrant treatment and it never interfered with his work.

The Veteran was afforded a VA examination in April 2013.  Upon review of the record and a clinical examination, the VA examiner opined that the Veteran did meet the criteria for a diagnosis of a chronic psychiatric illness.  The Veteran reported that he had never had any mental health or emotional problems before, during, or after military service.  When asked about the examination for depression, the Veteran answered "I guess it's not that bad."  The Veteran's spouse reported that the Veteran's sleep patterns changed following strokes in 2008, and that he now regularly sleeps from 10:30 at night until 11:15 the next day.  The Veteran reported that he gets more irritable than he used to, but that he does not notice any problems with sadness, enjoyment of activities, weight loss, weight gain, or any other common symptoms of depression.  

The Veteran was afforded another VA examination in February 2015.  During this examination, the veteran completed the MMSE-2, PAS screening, PAI comprehensive assessment, M-FAST and NEO-FFI-3 brief personality inventory.  The examiner concurred with the April 2013 VA examiner's conclusion that the Veteran did not meet the criteria for a diagnosis of a chronic psychiatric illness, and therefore found that there was no etiological relationship between the Veteran's service-connected basal cell carcinoma and surgeries for that disease, with any chronic psychiatric illness, nor was there a basis to show any aggravation.

In August 2015, the February 2015 VA examiner provided an addendum opinion.  The examiner noted that the Veteran's diagnosis of depression, NOS, assigned January 3, 2012, was based upon DSM IV-Text Rewrite (TR) diagnostic criteria, and opined that the diagnosis was consistent with the diagnostic criteria and should be considered a valid diagnosis.  The examiner also explained that the DSM-5 does not retain the diagnosis of depression, NOS.  

The examiner further opined that the Veteran's depression is less likely than not proximately due to or the result of the Veteran's service-connected disability.  She noted that the April 2013 and February 2015 VA examinations do not provide evidence to show symptoms of chronic psychiatric illness for the Veteran.  In response to a specific directive to assume symptoms as reported at the January 2012, the examiner noted those symptoms would be considered to be "in remission" by evidence reported at the April 2013 and February 2015 examinations.  In support of this opinion, the August 2015 examiner noted that the February 2015 exam showed no evidence by history (medical records since April 2013 exam), presentation (responses to diagnostic interview conducted February 25, 2015) and psychological testing (administered February 25, 2015) to show any active symptoms of Depression NOS (DSM IV-TR term).  The examiner reiterated that by DSM-5 criteria the Veteran would not qualify for a psychiatric diagnosis.  In further support of her opinion that the Veteran's depression was not caused or aggravated by service-connected disability, the examiner noted the Veteran's statements in February 2015 that his skin does not affect him, he does not mind (his skin problems), and he takes care of it.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board accepts that there is a psychiatric disability.  The most probative and credible evidence of record indicates that the Veteran manifested depression, NOS, during the pendency of the appeal.

However, the Board finds that a psychiatric disability did not manifest during military service and is unrelated to such service.  Examination reports and the Veteran's own report of history at separation from service confirm that the Veteran did not have mental health problems during service.  The Board recognizes that at the January 2012 VA examination, the Veteran reported that his mood problems began in the 1960s.  To the extent the Veteran is now suggesting that these problems began in service, the Board finds the current report to be lacking credibility as it is in direct conflict with the Veteran's report contemporaneous to separation from service of no history of mental health problems and other statements made by the Veteran throughout the appeal period.

The Board also finds that the preponderance of the evidence is against a finding that a current psychiatric disorder was caused or aggravated by service-connected basal cell carcinoma, face and neck, status post multiple surgeries.  The August 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's psychiatric disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions and based her opinions following a review of the claims folder as well as a complete physical examination.  She also provided a well-reasoned rationale for the conclusions reached.  

The August 2015 opinion is entitled to greater probative weight in regards to the etiology of the Veteran's psychiatric disability than the lay statements of the Veteran.  The VA examiner, a medical professional, based her opinion on a battery of psychiatric tests, and the August 2015 opinion report accurately cites to the clinical evidence of record and contains supporting rationale for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, the opinion is supported by the opinion offered by another VA examiner in January 2012.  Importantly, that examiner in January 2012 noted that the Veteran did not endorse having depression as a result of his facial scars and his wife stated that he does not appear self-conscious in public following his procedures.

In sum, there is no evidence of an event, injury, or disease in service upon which direct service connection for a psychiatric disability could be based.  Further, the most probative evidence is against a finding of a relationship (causation or aggravation) between the Veteran's service-connected basal cell carcinoma and his depression, NOS.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


